Hill, C. J. Hornberger was indebted to Brooks, and evidenced the same by ten promissory notes, each for the sum of $50. The first one fell due December x, 1903, and one fell due each month thereafter. Each note recited that it was one of a series of ten notes, and that, upon default in payment of any one on the option of the holder, all became due and payable; and the notes further recited that in case of default the mortgage securing the notes should become enforceable. A chattel ’ mortgage secured the notes. In January, 1904, default having been made on two of the notes, suit was filed before a justice of the peace, in Pope County, on all of the notes. The justice’s record shows that the ten notes were filed as the original causes of action, and that the debtor was duly summoned, appeared and the cause was tried, resulting in a judgment for the aggregate of the notes and interest, amounting to $513.88. After a nulla bona return a transcript of the judgment was filed with the circuit clerk, and docketed as a circuit court judgment pursuant to statute. An execution was issued by the circuit clerk, and while in the hands of the sheriff a stay bond was given with G. G. Dandridge as surety, which was approved. After expiration of stay, execution was sued out against the principal and surety on the stay bond, and thereupon the said principal and surety instituted proceedings to quash the execution on the ground that the judgment of the justice of the peace was void. The circuit court quashed the execution, and Brooks appealed. In Berry v. Linton, 1 Ark. 252, it was settled that the amount of each separate demand or cause of action, and not the aggregate of various, causes which may be joined in an action, determines the jurisdictional amount. The last reiteration of this rule was in Paris Mercantile Co. v. Hunter, 74 Ark. 615, April 1, 1905, and between those cases is an unbroken line of decisions applying this principle in many ways. It is idle to repeat them. The leading ones are cited in appellant’s brief. The fact that the notes were of a series secured by chattel mortgage, and that all were due on default of one at the election of the holder, does not change the rule in the least. The basis of the rule is that each note is a separate cause of action, and the mere fact that several notes may be joined into one suit, instead of a separate suit for each, does not change the nature of the cause of action, or in any way affect anything except the mere procedure. The judgment is reversed, and cause remanded.